Mr. Justice Van Orsdel
delivered the opinion of the Court:
It appears by reference to our former opinion that the Koyal Insurance Company had taken over the liabilities of the Modern Workmen of the World to its policy holders, and the Modern Workmen of tlie World had accepted the transfer and fully retired from the business. We there directed the appointment of “a receiver for the Koyal Insurance Company,” and further ordered “that Masters and Kiimear deliver to him the assets of the Koyal Insurance Company derived from the Modern Workmen of the World, as shown in the auditor’s report. 1 u the event any of these assets have been converted into money, they shall he made to account for the money, with interest from the date of its receipt; also to surrender the hooks and records of the Koyal Insurance Company.” A receiver has been appointed by the court below, and the order of this court is being carried into effect.
It is unnecessary to consider appellant Modern "Workmen of the World Society, since it was incorporated after fhe original suit was begun as a sort of holding company for the Modern Workmen of the World. Indeed, counsel for appellant so treats these corporations in his brief, where lie says: “It would seem apparent that the Modern Workmen of the World and the Modern Workmen of the World Society, which are the same thing, should be allowed to become parties to the suit.” In other woi’ds, the Modem "Workmen of the World Society, having been incorporated to take over the assets and liabilities of the Modem Workmen of the World, would possess no greater rights than the original corporation.
In the original suit in which the receiver was appointed, it was held that the Modem Workmen of the World had no interests left which could be involved in the present controversy. *356It was tbe corporate creature of Masters and Iiinnoar. fit their instance, its assets and liabilities were turned over to and assumed by the lloyal Insurance Company, in which they arc also stockholders and directors ■ lienee, they are in position, as partios to the original suit, to have their rights fully protected, without bringing in the Modern "Workmen of the World or the Modern Workmen of the World Society, which, as counsel states, “are the same thing.” The objects sought by intervention on behalf of the policy holders of the Modern Workmen of the World, if any such fiction exists, could better be attained by the intervention of the policy holders direct, but it is not apparent that this is necessary for their protection. The deep- concern of Masters and Kinnear for the financial welfare of the policy holders should not he permitted to interfere with the speedy assembling of the assets in the hands of the receiver.
The decree denying the petition was right, and is affirmed, with costs. A ffirmed.